Title: From Thomas Jefferson to Nathaniel Cutting, 18 February 1806
From: Jefferson, Thomas
To: Cutting, Nathaniel


                        
                            Sir
                     
                            Washington Feb. 18. 06.
                        
                        On the reciept of your letter of Jan. 26. I referred to the Secretary of the Treasury so much of it as
                            related to your models machines Etc by his answer which I inclose, you will percieve that the laws have not given
                            any exemption from duty to objects of that kind; and we can only execute the laws as they are.
                        To my congratulations on your return to the United states, permit me to add my sincere wishes for your
                            success in the enterprize you propose to engage in and to salute you with assurances of great esteem & respect
                        
                            Th: Jefferson
                     
                        
                    